Exhibit 10.31

     
(NUVASIVE LOGO) [a58563a5856302.gif]
  7475 LUSK BLVD. • SAN DIEGO, CA 92121
858.909.1800 | toll free: 800.455.1476 | fax: 858.909.2000
 
   
Alexis V. Lukianov
   
Chairman and Chief Executive Officer
   

January 3, 2011
Craig Hunsaker
212 South Nardo Ave
Solana Beach, CA 92075
Dear Craig,
Congratulations on your new role as Senior Vice President, Global Human
Resources. You have demonstrated OUTSTANDING performance standards and have
consistently worked to perpetuate and evolve our culture. In your new position
you will report to Alex Lukianov, Chairman & Chief Executive Officer. We would
like for you to begin work in this capacity January 3, 2011.
Your new rate of compensation is $300,000 dollars and will be reflected on the
January 15, 2011 paycheck. In addition, you will receive 8,333 Restricted Stock
Units (RSUs), representing shares of NuVasive stock, and 75,000 Options to
purchase NuVasive stock. These RSUs and Options will vest over four years, in
accordance with the provisions of the Company’s 2004 Equity Incentive Plan.
Beginning in 2011, you will be eligible for an annual bonus at the level of
Senior Vice President, Global Human Resources, which will be set forth in the
2011 NuVasive Bonus Plan and disseminated in March 2011. The eligibility of this
bonus is tied to achievement of Individual Performance Measures, department
goals and company performance. As Shareowners, our common goal is to help
NuVasive grow rapidly, deliver new and creative products, leverage resources for
profitability and exercise Absolute Responsiveness© to the maximum level. I look
forward to continuing the journey with you.
Keep up the great work and let’s do all we can to achieve OUTSTANDING results in
2011!
Please sign below and return the fully executed letter to Susan Joseph, Senior
Manager, Shareowner Resources &HRIS. You should keep one copy of this letter for
your records.
I wish you tremendous success in your new role!

            Very truly yours,

NUVASIVE, INC.
      By:   /s/ Alexis V. Lukianov       Alex Lukianov             

I have read and accept this employment offer.

                Dated: 1-13-11  /s/ Craig E. Hunsaker       Craig Hunsaker     
   

 